Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT
          This Amendment to Employment Agreement (the “Amendment”) is made as of
February 4, 2009, and is effective as of September 29, 2008, between Ames True
Temper, Inc. (the “Company”) and Duane R. Greenly (the “Executive”).
          WHEREAS, the Company and the Executive entered into an Amended and
Restated Employment Agreement dated as of June 28, 2004 (the “Employment
Agreement”); and
          WHEREAS, the Company and the Executive now desire to amend the
Employment Agreement in accordance with the terms and conditions set forth
herein.
          NOW THEREFORE, it is hereby agreed that:

  1.   Section 1 of the Employment Agreement is amended by replacing “COO” each
time such word appears with “President and Chief Executive Officer”.     2.  
Section 3 of the Employment Agreement is amended by replacing the first two
sentences with the following:         “Executive shall report to and be subject
to the direction of the Board of Directors (the “Board”) of CHATT Holdings LLC
(“CHATT”). Executive shall perform and discharge such duties and
responsibilities for the Company as the Board of CHATT may from time to time
reasonably assign Executive. Executive understands and acknowledges that such
duties shall be subject to revision and modification by the Board of CHATT, as
appropriate, upon reasonable notice to Executive.”     3.   Section 4(a) of the
Employment Agreement is amended by replacing “$241,020” with “$400,000.12”.    
4.   Section 4(b) of the Employment Agreement is deleted in its entirety and
replaced with the following:         “Discretionary Bonus. During the portion of
the Employment Period beginning September 29, 2008, Executive shall be eligible
to receive an annual cash bonus in such amount, if any, as determined by the
Board of CHATT in its sole discretion based upon the achievement of goals and
objectives approved by the Board of CHATT. Subject to the foregoing sentence,
the target annual bonus is 100% of Executive’s Base Salary.”

 



--------------------------------------------------------------------------------



 



  5.   Section 9(b)(iii) of the Employment Agreement is amended by replacing
“COO” with “President and Chief Executive Officer”.     6.   Defined terms used
herein and not otherwise defined shall have meanings given them in the
Employment Agreement.     7.   This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
counterparts collectively shall constitute one and the same instrument.     8.  
Except as amended hereby, all of the terms and conditions of the Employment
Agreement are hereby ratified and confirmed, and shall remain in full force and
effect.



2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed the Amendment as of the
date above written.

              AMES TRUE TEMPER, INC.       EXECUTIVE
 
           
By:
            /s/ David M. Nuti       /s/ Duane R. Greenly
 
           
 
  Name: David M. Nuti        
 
  Title: Chief Financial Officer       Duane R. Greenly

3